Citation Nr: 0417955	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  99-179 63	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disability other than PTSD. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).  

Procedural History

The veteran had active service from April 1968 to December 
1969.  He served in Vietnam from December 1968 to December 
1969.

In May 1998, the RO received the veteran's claim of 
entitlement to service connection for a chronic acquired 
psychiatric disability, to include PTSD.  
A January 1999 rating decision denied the veteran's claim.  
The veteran disagreed with the January 1999 rating decision 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in September 1999.  

This case was previously before the Board in December 2000, 
at which time it was remanded to the RO.  The RO was directed 
to conduct additional development to include obtaining the 
veteran's unit records from the United States Armed Services 
Center for Research of Unit Records (USASCRUR) and to afford 
the veteran an examination to clarify his psychiatric 
diagnoses and also to procure a nexus opinion.  The 
additional development required by the Board has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998) [RO 
compliance with a remand is not discretionary, and that if 
the RO fails to comply with the terms of a remand, another 
remand for corrective action is required].   

Clarification of issues on appeal

This case has been developed as a one issue claim, namely 
entitlement to service connection for a chronic acquired 
psychiatric disability, to include PTSD.  While not 
necessarily disagreeing with this approach, the Board 
believes that the PTSD aspect of the veteran's claim is a 
separate issue and may be adjudicated as such; for reasons 
expressed below, the remainder of the claim requires further 
development.  Accordingly, the Board will bifurcate the claim 
into two issues.  The PTSD claim is being denied; the issue 
of the veteran's entitlement to service connection for a 
psychiatric disability other than PTSD is addressed in the 
REMAND portion of the decision below.  That issue is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2.  The veteran did not engage in combat with an enemy; 
however, non-combat stressors have been objectively verified.

3.  The medical evidence of record indicates that the 
veteran's PTSD is not related to his military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
military service. 
38 U.S.C.A. §§1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

The veteran is seeking entitlement to service connection for 
PTSD.  In essence, he contends that noncombat stressors 
encountered during active duty caused PTSD and other chronic 
acquired psychiatric disabilities.  More specifically, the 
veteran asserts that his stressors include participation in 
military burial detail, receipt of a series of rabies shots 
following contact with a rabid dog and ongoing lack of access 
to a weapon while serving in Vietnam.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that a letter was sent to the veteran in 
August 2002 which specifically discussed the pertinent 
provisions of the VCAA.  Crucially, the veteran was informed 
by means of this letter and its enclosures as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained 
that VA would obtain government records and would make 
reasonable efforts to help him get other relevant evidence, 
such as private medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The Board notes that even though the letter requested a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The Board additionally notes that the veteran's 
claim was adjudicated by the RO in April 2004, after the 
expiration of that one-year period.  

In this case, the RO provided the veteran a letter that 
expressly notified the veteran and that there was one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  In addition, the 
notice was sent prior to adjudication of the issue by the RO.  
Therefore, the Board finds that the veteran was notified 
properly of his statutory rights.

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records, VA medical records and private medical records.  In 
addition, the RO requested additional evidence and stressor 
clarification from the veteran.  Based upon the veteran's 
responses regarding his in-service stressors the RO then 
contacted the United States Armed Services Center for 
Research of Unit Records (USASCRUR) and a copy of the the 
USASCRUR report has been associated with the veteran's VA 
claims folder.  During the course of the claim, the RO 
provided the veteran with VA examinations in October 1998 and 
again in March 2004.  

In his March 1999 NOD the veteran asserts that he had 
received treatment at the Topeka VAMC in 1989 in a 
detoxification program.  He further indicated that he left 
before obtaining a consultation with a psychiatrist.  In July 
2003, the veteran was sent a letter requesting information 
concerning this episode, including dates and any psychiatric 
treatment that he might have received.  The claims file does 
not contain a response to that request from the veteran.  

The veteran does not appear to be asserting that his 1989 
contact with the Topeka VAMC is relevant to the current 
claim.  As a practical matter, the only information which 
would be pertinent would be a medical nexus opinion which 
linked the veteran's PTSD to his claimed in-service 
stressors; the veteran specifically indicated that he left 
the program before being examined by a psychiatrist.  
Moreover, there is no evidence that PTSD was even considered 
as a diagnosis until 1998.  Thus, there is no realistic basis 
for concluding that the 1989 VAMC detoxification report would 
reveal any additional information which would be useful to 
the Board's decision.  Cf. Brock v. Brown, 10 Vet. App. 155, 
162 (1997).

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran and his representative were informed of the right to 
a hearing and were presented several options for presenting 
personal testimony; the veteran indicated in his substantive 
appeal that he did not want a BVA hearing, and he did not 
request a hearing before the RO.  See 38 C.F.R. § 3.103 
(2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999). The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2003).



Service connection - PTSD

In general, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2003); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy." 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2003).
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy. See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Factual Background

The veteran's service personnel records confirm service in 
the Republic of Vietnam between December 1968 and December 
1969.  The veteran's MOS was lineman.  He did not receive any 
decorations or awards indicative of combat.  

The veteran's service medical records are silent as to any 
reference to treatment for  mental health issues.  The 
veteran reported feelings of depression and worry in the 
medical history given incident to his December 1969 
separation examination.  No psychiatric diagnosis was 
rendered.

The service medical records indicate that the veteran 
received rabies shots in November and December 1969.  

There is no pertinent evidence for over two decades after the 
veteran was separated from military service.

A psychiatric examination by VA in October 1998, conducted by 
D.K., M.D. found that the veteran merited a diagnosis of 
chronic, mild PTSD due to non-combat factors.  Dr. D.K. 
further determined that objective verification of the 
veteran's non-combat stressors would be required before a 
nexus determination could be made.  

A May 1999 letter and treatment records from a private 
psychologist, R.J.S., PhD. indicates that Dr. R.S. began 
treating the veteran in November 1991.  Dr. R.S. reports that 
the veteran's primary diagnosis was dysthmia and further 
opined that the veteran had survivor guilt based on his lack 
of exposure to combat.  PTSD or a diagnosis of PTSD is not 
mentioned in the nexus opinion included in this letter.  

July 2003 treatment records from Dr. R.S. indicate that the 
veteran's primary diagnosis is dysthmia with additional 
diagnoses of PTSD and obsessive-compulsive disorder.

A February 2004 report from USASCRUR confirms that the 
veteran's unit provided military funeral services.  

In March 2004 the veteran was referred for a VA examination 
and nexus opinion.  The examiner, S.G.O., PhD, reviewed the 
veteran's claims folder and diagnosed the veteran with major 
depression, obsessive-compulsive disorder, mixed personality 
disorder, avoidant and schizoid, and "PTSD, mild".  Dr. 
S.G. concluded that it was less likely than not that the 
veteran's PTSD was caused by the veteran's identified in-
service stressors.  

Analysis

The veteran essentially contends that he has PTSD stemming 
from non-combat stressors experienced during active duty in 
during the Vietnam War.  These will be discussed below. 

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. 3.304(f) (2003); Moreau, supra.  In the 
interest of clarity, the Board will discuss elements (1) and 
(3) before moving to its discussion element (2), medical 
nexus.  

In both the October 1998 and March 2004 VA examinations PTSD 
was diagnosed, satisfying element (1).  

With respect to element (3), there is no objective evidence 
to show combat participation by the veteran, and the veteran 
has not contended that he engaged in combat. Therefore, the 
law requires that his claimed stressors be corroborated by 
evidence other than the veteran's lay testimony or the 
diagnosis of PTSD.  See 38 C.F.R. § 3.304(f) and Dizoglio, 
supra.

There are four purported stressors.  Specifically, the 
veteran describes his stressors as the participation in the 
court martial of a fellow soldier, lack of free access to a 
weapon while in Vietnam, being bitten by a rabid dog and 
participation in burial detail prior to his arrival in 
Vietnam.  

With respect to his contentions regarding the claimed court 
martial stressor, USASCRUR was unable to verify this event, 
and the evidence consists solely of the veteran's own 
statements.  It is not corroborated and therefore cannot 
serve as a stressor.

In regards to the claimed stressor concerning lack of access 
to a weapon, the veteran has offered March 1969 
correspondence between the Department of the Army and a 
United States Senator's office indicating that Army policy 
dictated that troops who were not in imminent threat of 
danger were not provided constant access to their weapons.  
The letter explained that this policy was designed to secure 
the safety of the troops by decreasing the chance of injury 
due to accidental discharge.  The letter also advised that if 
conditions changed and the threat became imminent policies 
and procedures were in place to provide troops with weapons 
in an expeditious manner.  The author specified that the 
level of access was an individual decision made by the local 
commander.  

The veteran's unit was not specified in the letter as a unit 
without constant access to weapons, and USASCRUR was unable 
to tie the use of this policy to the veteran's unit.  
However, in light of the veteran's MOS in communications and 
his other statements the Board sees no reason to doubt that 
the veteran was denied constant use of a weapon as he 
contends.  This is clearly not a combat stressor; in fact the 
very opposite is true.  It is clear that the U.S. Army deemed 
the veteran's unit to be so far out of harm's way that access 
to weapons was not required.

It appears that the veteran is contending that he was so 
insecure in Vietnam that he wanted to carry a weapon around, 
notwithstanding the fact that no immediate threat existed.  
Indeed, the veteran, who has been extremely forthcoming 
concerning his alleged stressors, has not reported any real 
threat from enemy action which he was stationed in Vietnam.  
In any event, to the extent that such internally generated 
insecurity can be said to constitute a stressor, his lack of 
access to weapons has been verified.

The veteran's service medical records document that the 
veteran received a series of rabies shots in November and 
December 1969.  The record indicates abrasions but not 
necessarily a dog bite.  In any event, he received rabies 
vaccine, and the dog bite incident has therefore been 
objectively verified.  

The February 2004 USASCRUR report did confirm that the 
veteran's unit, the 58th Signal Battalion, provided military 
funeral detail for the Northwest Region during the period of 
the veteran's assignment to that unit at Fort Lewis, 
Washington.  Individual participation by the veteran is not 
noted.  The Board, however, accepts the USASCRUR report 
concerning the duties of the veteran's unit as evidence of a 
confirmed stressor.  

In short, the various stressors listed by the veteran, with 
one exception, have been confirmed; element (3) has therefore 
been satisfied.  The Board notes that it is not within the 
scope of its authority to reject out of hand such stressors 
as have been proffered by the veteran (e.g. a dog bite; 
survivor guilt as a non-combatant; anxiety due to his not 
being allowed to carry a weapon in a secure rear area) as 
bases for his diagnosed PTSD.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].   

This brings the Board to element (2), medical evidence of a 
nexus between the complained of in-service stressor and PTSD.  
The 1998 VA examiner specifically avoided rendering a nexus 
opinion until more detail and independent verification of the 
veteran's stressors could be made.  There is of record only 
one medical nexus opinion speaking to the issue of PTSD, the 
opinion from the March 2004 VA examination.  The examination 
report notes that the examiner reviewed the veteran's claims 
file and listed stressors prior to the examination.  The VA 
examiner determined that it was unlikely that the veteran's 
claimed stressors would result in PTSD "within the formal 
definition", and the examiner classified the veteran's 
overall level of in-service stress trauma as "relatively 
low".  The examiner concluded that the veteran "does not 
appear to meet the criteria for posttraumatic stress 
disorder, per the DSM-IV" based upon his description of the 
conditions encountered during service.  Finally, the examiner 
concluded that it was less likely than not that the veteran's 
PTSD was attributable to his military service.   

The March 2004 examination, was performed by an appropriately 
credentialed psychologist.  Dr. S.O. conducted a thorough 
review of the veteran's claims folder, including review of 
the veteran's mental health treatment records.  Dr. S.O. 
reached his conclusions based upon his review of that 
information, an interview with the veteran and the results of 
various psychological tests.  Therefore, as the relevant 
evidence of record consists solely of the report of an 
appropriately credentialed examiner concluding that a 
requisite nexus between the veteran's service and his PTSD 
did not exist, element (2) of the criteria for establishing 
service connection for PTSD has not been met.  The claim 
fails on that basis.  See 3.3304(f) 2003.

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied. 


ORDER

Service connection for PTSD is denied.


REMAND

2.  Entitlement to service connection for a chronic acquired 
psychiatric disability other than PTSD. 

The veteran's claim has not been limited to PTSD.  He has 
submitted evidence indicating that he has been diagnosed with 
other psychiatric conditions, notably depression and 
obsessive compulsive disorder.  

In essence, the veteran contends that feelings such as 
survivor guilt and anxiety in Vietnam represented the onset 
of, or caused, his later-diagnosed psychiatric problem.  For 
the reasons explained immediately below, the Board believes 
that additional evidentiary development is necessary before 
the Board can render a decision regarding the veteran's non-
PTSD psychiatric conditions.  

Nexus evidence  

As noted by the Board above, to establish service connection 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. See 
Hickson, supra.  In Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002) the Court held that where there is evidence of 
record satisfying the first two requirements for service 
connection (current disability and in-service disease or 
injury), but there was not of record competent medical 
evidence addressing the third requirement (a nexus between 
the current disability and active service), VA errs in 
failing to obtain such a medical nexus opinion.

According to the March 2004 VA examination and several 
private treatment records submitted by the veteran, the 
veteran carries several mental health diagnoses in addition 
to PTSD.  Specifically, the VA examiner diagnosed major 
depression and obsessive compulsive disorder, Hickson element 
(1) has therefore been satisfied.  
Additionally, the Board has accepted that certain of the 
veteran's claimed stressors have been objectively verified.  
To the extent that the claimed stressors have been verified, 
arguably a showing of in-service injury has been made.  
Therefore, Hickson element (2) is satisfied.  

The March 2004 VA examination report offered a nexus opinion 
only as to PTSD and therefore does not provide an adequate 
basis for deciding the veteran's claim with respect to the 
veteran's other claimed psychiatric disability.  
Additionally, while a May 1999 letter of the private 
psychologist asserted that the veteran's in-service 
experiences have "hampered" him, the psychologist does not 
explain the reasons or bases supporting that conclusion.  
Further the letter does not make clear which of the veteran's 
psychiatric conditions the psychologist is attributing to in-
service stressors.  Consequently, the first two Hickson 
elements have been met but there is not of record sufficient 
medical nexus evidence and therefore additional development 
is required.  

In general, VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  For the reasons explained above, an nexus opinion is 
necessary in this case.

Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should then arrange for a medical 
nexus opinion as to the matter of whether 
any diagnosed chronic acquired 
psychiatric disability (other than PTSD) 
is related to the veteran's military 
service.  If available, the specialist 
who conducted the March 2004 PTSD 
examinations should provide this opinion.  
If the March 2004 examiner is not 
available, the claims folder should be 
presented to a similarly qualified 
specialist.  

The opinion should include a listing of 
the veteran's psychiatric diagnoses and a 
specific determination as to whether any 
of the veteran's non-PTSD diagnosed 
psychiatric disabilities is as least as 
likely as not related to his military 
service.  If the specialist deems it 
necessary, the veteran should undergo an 
additional VA examination and/or 
diagnostic testing.  The specialist's 
report should be associated with the 
veteran's VA claims folder.  
  

2.  After the development requested above 
has been completed to the extent 
possible, the VBA should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veetran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



